28 F.3d 1208
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.R.J. COMBS, Plaintiff Appellant,v.TOWN OF JEFFERSON;  D.E. HIGHTOWER, Mayor;  Jackie Cooper,Chief of Police;  Officer David Neaves;  Officer RickSexton;  Jeff Jones;  Town of West Jefferson;  VirginiaMyers, Mayor;  Robert Roten, Town Policeman, Defendants Appellees.R.J. COMBS, Plaintiff Appellant,v.James G. MARTIN, Governor of North Carolina;  LacyThornburg, Attorney General of North Carolina;  N.C. CrimeControl;  J.S. Hardison, Captain, North Carolina HighwayPatrol;  J.W. Huntley, Lieutenant, North Carolina HighwayPatrol;  Sergeant Lawrence, North Carolina Highway Patrol;Steve Vance;  Jim Judson;  Ed Messer;  Sergeant Blackwell,North Carolina Highway Patrol;  Jackie Noblett, Defendants Appellees.
Nos. 94-1353, 94-1355.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994Decided:  July 15, 1994.

Appeals from the United States District Court for the Western District of North Carolina, at Statesville.  Carl Horn III, Magistrate Judge.  (CA-93-4-5-MU, CA-92-96-5-MU)
R.J. Combs, appellant Pro Se.
Frank Parrott Graham, Roberts, Stevens & Cogburn, P.A., Asheville, NC;  Jimmy D. Reeves, Vannoy & Reeves, West Jefferson, NC;  Isaac T. Avery, III, Special Deputy Atty. Gen., Joseph Patrick Dugdale, Asst. Atty. Gen., Raleigh, NC, for apellees.
W.D.N.C.
DISMISSED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals orders of the magistrate judge recommending dismissal of his complaints alleging police harassment (No. 94-1353) and illegal towing of his cars (No. 94-1355).  We consolidated these cases on appeal, but now dismiss the appeals for lack of jurisdiction because the orders are not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The orders appealed here are neither final orders nor appealable interlocutory or collateral orders.   See Colorado Building and Constr.  Trades Council v. B. B. Anderson Constr.  Co., Inc., 879 F.2d 809, 811 (10th Cir.1989).


2
Accordingly, we grant Defendants' motion to dismiss Case No. 94-1355 and we dismiss Case No. 94-1353 as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.